DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/25/2019 was considered by the examiner.
Claim Objections
Claims 6, 7, 15 and 16 are objected to for reciting “transductor”.  As best understood by the Office Applicant intends to claim a “transducer”.  A transducer is a device that converts energy from one form to another and are often employed in measurement and control systems.  A pressure sensor is a type of transducer.  However, the claimed “transductor” is a magnetic amplifier used in power systems for compensating reactive power.  Transductors are not used to measure pressures.  Since the terms are easily confused (see https://en.wikipedia.org/wiki/Transductor) and Applicants are native to Brazil, and Applicant uses the term to describe a pressure sensor, the preponderance of the evidence suggest a simple typographical error. 
The Office request Applicant provide an explicit statement, either affirming or disaffirming the above analysis, in the response to this Office Action.  
Should the Office’s interpretation and analysis prove correct, all corrections of transductor to transducer, either in the specification or claims, will not be treated as new matter.
Claims 12 and 13 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 8 and 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Here claims 8-9 and 12-13 both depend from claim 7.  The language of claims 12-13 match exactly with claims 8-9.
Claim 15 is objected to for reciting “first and section sections of the rotor box”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 3, 7, 10 and 18 each recite the term “generally” when describing various shapes and relationships to pressure values.  The term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1, 4, 5, 8, 9, 12, 13 and 14, each recite the term “gradually” when describing the conformity of the rotor box to the rotor.  The term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-6, 8-13 and 15-20 are unclear for their dependence from claims 1, 7 and 14.
Claim 18 is unclear in that it recites that the “hydrodynamic member is approximating the top wall”.  It is unclear what “approximating” means in this instance.  As best understood by the Office Applicant’s intent is to locate the hydrodynamic member at the top wall.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Artiuch US10451458 in view of Novo Vidal US20080088135 and Harloff US 4279569.
Regarding claim 1, Artiuch discloses a hydraulic turbine assembly with pressure and flow controls, comprising: 
a piping box with a fluid inlet (Fig. 4) adapted for connecting to a fluid source having a fluid source pressure (P1); 
an output box with a fluid outlet (Fig. 4) adapted for connecting to a fluid discharge having a fluid discharge pressure (P2); 
a rotor box (Fig. 4) housing a rotor (124) for generating energy; 
a first section of the rotor box disposed upstream of the rotor, the first section of the rotor box having a fluid opening adapted for attachment to a fluid outlet of the piping box (Fig. 4); 
a second section of the rotor box disposed downstream of the rotor, the second section of the rotor box having a fluid opening adapted for attachment to a fluid inlet of the output box (Fig. 4); 

    PNG
    media_image1.png
    653
    740
    media_image1.png
    Greyscale

However, it does not teach that 
the 1st and 2nd sections have a cross-sectional profile that gradually conforms to the rotor,
a hydrodynamic member disposed within the second section of the rotor box downstream of the rotor and having a generally wing shaped cross section, the hydrodynamic member connected to a shaft extending outside the rotor box; 
wherein movement of the shaft controls movement of the hydrodynamic member between open and closed positions for controlling the pressure and flow of fluid within the hydraulic turbine assembly.

    PNG
    media_image2.png
    519
    615
    media_image2.png
    Greyscale
Novo Vidal teaches a hydraulic turbine comprising a rotor box (22) having 1st (converging) and 2nd (diverging) sections having a cross-sectional profile that gradually conforms to a rotor (Fig. 15) in order to produce a venturi effect that increases the speed of the fluid through the turbine, thus allowing for smaller and cheaper turbines ([0062-63]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor box as taught by Artiuch by utilizing a cross-sectional profile that conforms to the rotor as taught by Novo Vidal, in order to produce a venturi effect and increase the speed through the turbine.

    PNG
    media_image3.png
    507
    769
    media_image3.png
    Greyscale
Harloff teaches a rotor box comprising a hydrodynamic member (34) disposed within an exit section (7) of the rotor box downstream of a rotor (Fig. 1) and having a generally wing shaped cross section (Fig. 1), the hydrodynamic member connected to a shaft (37) extending outside the rotor box (Fig. 2); wherein movement of the shaft controls movement of the hydrodynamic member between open and closed positions (col. 2 ln. 47-53) for controlling the pressure and flow of fluid within the hydraulic turbine assembly (inherent, MPEP 2114(I)).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor box as taught by Artiuch by utilizing a hydrodynamic member as taught by Harloff, in order to control the exit flow area and flow through the rotor box.  
Regarding claim 2, Artiuch further discloses that the fluid inlet of the piping box has a generally cylindrical cross section (Fig. 3).  However, it does not teach that the fluid outlet of the piping box has a generally rectangular cross section.
It has been held, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  
Since applicant has not disclosed that having the fluid outlet of the piping box being “generally rectangular” solves any stated problem or is for any particular purpose above the fact that the piping box’s fluid outlet be matched to rotor box’s inlet so as to ensure fluid transference without leaks and it appears that shape of the piping box’s fluid outlet and rotor box of Artiuch would perform equally well being configured to be generally rectangular as claimed by applicant, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify the shape of the piping box’s fluid outlet and the rotor box as taught by Artiuch by utilizing a generally rectangular shape as claimed for the purpose of merely ensuring fluid transference without leaks. See MPEP 2144.04 (IV)(B).
Regarding claim 3, Artiuch further discloses that the fluid outlet of the output box has a generally cylindrical cross section (Fig. 3). However, it does not teach that the fluid inlet of the output box has a generally rectangular cross section.  Given In re Dailey above in claim 2, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify the shape of the outlet box’s fluid inlet and the rotor box as taught by Artiuch by utilizing a generally rectangular shape as claimed for the purpose of merely ensuring fluid transference without leaks. See MPEP 2144.04 (IV)(B).
Regarding claim 4, Novo Vidal further teaches that the cross-sectional profile of the first section (inlet section) of the rotor box gradually decreases from the fluid opening to the rotor for gradually increasing speed of the fluid before passing through the rotor (Fig. 15).
Regarding claim 5, Novo Vidal further teaches that the cross-sectional profile of the second section (outlet section) of the rotor box gradually increases from the rotor to the fluid opening for gradually decreasing speed of the fluid after passing through the rotor (Fig. 15).
Regarding claim 14, Artiuch discloses a hydraulic turbine assembly with pressure and flow controls, comprising: 
a rotor box (Fig. 4) housing a rotor (124) for generating energy; 
a first section of the rotor box disposed upstream of the rotor, the first section of the rotor box having a fluid opening adapted for attachment to a fluid source (Fig. 4) having a fluid source pressure (P1); 
a second section of the rotor box disposed downstream of the rotor, the second section of the rotor box having a fluid opening adapted for attachment to a fluid discharge (Fig. 4) having a fluid discharge pressure (P2).
However, it does not teach that 
a top wall gradually conforming to the rotor;
a bottom wall gradually conforming to the rotor; and 
a hydrodynamic member disposed within the second section of the rotor box downstream of the rotor for controlling pressure and flow within the hydraulic turbine assembly.
Novo Vidal teaches a hydraulic turbine comprising a rotor box (22) having 1st (converging) and 2nd (diverging) sections having a top and bottom wall gradually conforming to a rotor (Fig. 15) in order to produce a venturi effect that increases the speed of the fluid through the turbine, thus allowing for smaller and cheaper turbines ([0062-63]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor box as taught by Artiuch by utilizing a cross-sectional profile that conforms to the rotor as taught by Novo Vidal, in order to produce a venturi effect and increase the speed through the turbine.
Harloff teaches a rotor box comprising a hydrodynamic member (34) disposed within an exit section (7) of the rotor box downstream of a rotor (Fig. 1) and having a generally wing shaped cross section (Fig. 1), the hydrodynamic member connected to a shaft (37) extending outside the rotor box (Fig. 2); wherein movement of the shaft controls movement of the hydrodynamic member between open and closed positions (col. 2 ln. 47-53) for controlling the pressure and flow of fluid within the hydraulic turbine assembly (inherent, MPEP 2114(I)).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor box as taught by Artiuch by utilizing a hydrodynamic member as taught by Harloff, in order to control the exit flow area and flow through the rotor box.  
Regarding claim 16, Artiuch further discloses a controller (210) having a nominal pressure setting (P1) for comparing to a pressure reading (P2) from a pressure transducer 
Regarding claim 18, Harloff further teaches that the hydrodynamic member (34) has a generally wing shaped cross section (Fig. 1) and a top wall (8) of the second section of the rotor box (Fig. 1).  However, it does not teach that the hydrodynamic member is located approximate 
It has been held unpatentable as a matter of design choice to merely rearrange a part of a device from one location to another location when so doing does not modify the operation of the device.  See, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of design choice, to modify the location of the hydrodynamic member as taught by Harloff from being centrally located in the flow to being located adjacent the top wall as claimed in order to continue to yield the predictable result of controlling the exit flow area and flow through the rotor box.
Regarding claim 19, Harloff further teaches that the hydrodynamic member (34) has an open position (when horizontal) adjacent a top wall of the second section of the rotor box (Fig. 1, see note) and a closed position (when vertical) with tailing edge of the hydrodynamic member adjacent a bottom wall of the second section of the rotor box (Fig. 1). Note: it is understood by the Office that the hydrodynamic member of Harloff is not located adjacent the top wall.  However, the claim does not specifically require this.  The claim requires that the “open position” is adjacent the top wall.  When Harloff’s hydrodynamic member is horizontal (i.e. in the open position) the openness (i.e. the gap formed between the hydrodynamic member and the top surface) is adjacent the top wall.
Regarding claim 20, Novo Vidal further teaches that at least a portion of the first and second sections of the rotor box conform to a profile of the rotor (Fig. 15).

Claim(s) 6, 15 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Artiuch US10451458 in view of Novo Vidal US20080088135 and Harloff US 4279569 as applied to claims 1 and 14 above and further in view of Takashima US 3682563.
Regarding claim 6, Artiuch further discloses a pressure transducer 
However, it does not teach that the pressure transducer 
It has been held unpatentable as a matter of design choice to merely rearrange a part of a device from one location to another location when so doing does not modify the operation of the device.  See, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of design choice, to modify the location of the pressure transducer as taught by Artiuch from downstream of the rotor and inside the rotor box by rearranging it to being downstream of the rotor and in the piping box as claimed in order to yield the predictable result of measuring the pressure of the fluid downstream of the rotor.
Takashima teaches a turbine employing pressure detector (6) wherein the signals from the pressure detector is used to inform the movement of a hydrodynamic member (4, col. 2 ln. 56-col. 3 ln. 3).  Since both use a pressure input signal to employ means to adjust flow and pressure through the turbine, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify sending the pressure signal from the microcontroller and generator as taught by Artiuch to sending the pressure signal to a microcontroller and guide vane as taught by Takashima in order to adjust flow and pressure through the turbine.
Regarding claim 15, see claim 6 above.
Regarding claim 17, Artiuch does not teach an actuator operatively attached to the hydrodynamic member and controlled by a controller.
Takashima teaches a turbine employing an actuator (11) attached to a hydrodynamic member (4) and controlled by a controller (6, col. 56-58); wherein the controller (6) actuates the actuator (11) for controlling movement of the hydrodynamic member (4) within the rotor box (Fig. 1) in order to properly control, i.e. regulate pressure, the hydraulic turbine (col. 1 ln. 6-8).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify sending the pressure signal from the controller and actuator/generator as taught by Artiuch to sending the pressure signal to a controller and actuator attached to a guide vane as taught by Takashima in order to adjust flow and pressure through the turbine.

Claim(s) 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Artiuch US10451458 in view of Harloff US 4279569.
Regarding claim 7, Artiuch discloses a hydraulic turbine assembly with pressure and flow controls, comprising: 
a rotor box (Fig. 4) housing a rotor (124) for generating energy; 
a first section of the rotor box disposed upstream of the rotor, the first section of the rotor box having a fluid opening adapted for attachment to a fluid source having a fluid source pressure (Fig. 4); 
a second section of the rotor box disposed downstream of the rotor, the second section of the rotor box having a fluid opening adapted for attachment to a fluid discharge having a fluid discharge pressure (Fig. 4); 
a pressure transducer 
a controller (142) having a nominal pressure setting (P1) for comparing to the pressure reading from the pressure transducer 
reestablish a nominal pressure generally equal to the nominal pressure setting (Id).
However, it does not teach 
a hydrodynamic member disposed within the second section of the rotor box downstream of the rotor and having a generally wing shaped cross section; 
an actuator operatively attached to the hydrodynamic member and controlled by the controller; 
wherein the controller actuates the actuator for controlling movement of the hydrodynamic member within the second section of the rotor box.
Harloff teaches a rotor box comprising a hydrodynamic member (34) disposed within an exit section (7) of the rotor box downstream of a rotor (Fig. 1) and having a generally wing shaped cross section (Fig. 1) and connected to a shaft (37) extending outside the rotor box (Fig. 2); wherein movement of the shaft controls movement of the hydrodynamic member between open and closed positions (col. 2 ln. 47-53) for controlling the pressure and flow of fluid within the hydraulic turbine assembly (inherent, MPEP 2114(I)).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor box as taught by Artiuch by utilizing a hydrodynamic member as taught by Harloff, in order to control the exit flow area and flow through the rotor box.  
Takashima teaches a turbine employing an actuator (11) attached to a hydrodynamic member (4) and controlled by a controller (6, col. 56-58); wherein the controller (6) actuates the actuator (11) for controlling movement of the hydrodynamic member (4) within the rotor box (Fig. 1) in order to properly control, i.e. regulate pressure, the hydraulic turbine (col. 1 ln. 6-8).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify sending the pressure signal from the controller and actuator/generator as taught by Artiuch to sending the pressure signal to a controller and actuator attached to a guide vane as taught by Takashima in order to adjust flow and pressure through the turbine.
Regarding claims 10 and 11, Harloff further teaches that the hydrodynamic member has an open and closed position wherein said open position is generally adjacent a top wall of the second section of the rotor box and in a closed position a tail portion of the hydrodynamic member is adjacent a bottom wall of the second section of the rotor box (Fig. 1).  Note: it is understood by the Office that the hydrodynamic member of Harloff is not located adjacent the top wall.  However, the claim does not require this.  The claim requires that the “open position” is generally adjacent the top wall.  When Harloff’s hydrodynamic member is horizontal (i.e. in the open position) the openness of the position (i.e. the gap formed between the hydrodynamic member and the top surface) is adjacent the top wall.

Claim(s) 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Artiuch US10451458 in view of Harloff US 4279569 as applied to claim 7 above and further in view of Novo Vidal US20080088135.
Regarding claims 8-9, Artiuch does not teach that 
the cross-sectional profile of the first section of the rotor box gradually decreases from the fluid opening to the rotor for gradually increasing speed of the fluid before passing through the rotor; and 
the cross-sectional profile of the second section of the rotor box gradually increases from the rotor to the fluid opening for gradually decreasing speed of the fluid after passing through the rotor.
Novo Vidal teaches a hydraulic turbine comprising a rotor box (22) having 1st (converging) and 2nd (diverging) sections have a cross-sectional profile that gradually decrease and increase (Fig. 15) in order to produce a venturi effect that increases the speed of the fluid through the turbine, thus allowing for smaller and cheaper turbines ([0062-63]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor box as taught by Artiuch by utilizing a cross-sectional profile that converges and diverges as taught by Novo Vidal, in order to produce a venturi effect and increase the speed through the turbine.
Regarding claims 12 and 13, see claims 8-9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ursua US 20070020097 for a hinged hydrodynamic member adjacent to a sidewall. Srybnik US 7466035 for turbine with hydrodynamic members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745